Dismissed; Opinion Filed July 9, 2019.




                                               In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-19-00567-CV

                          IN THE INTEREST OF M.A.M., A CHILD

                       On Appeal from the 256th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-16-17678

                              MEMORANDUM OPINION
                           Before Justices Myers, Molberg, and Carlyle
                                    Opinion by Justice Myers
       The filing fee, docketing statement, and clerk’s record in this case are past due. By postcard

dated May 13, 2019, we notified appellant the $205 filing fee was due. We directed appellant to

remit the filing fee within ten days and expressly cautioned appellant that failure to do so would

result in dismissal of the appeal. Also by postcard dated May 13, 2019, we informed appellant the

docketing statement in this case was due. We cautioned appellant that failure to file the docketing

statement within ten days might result in the dismissal of this appeal without further notice. By

letter dated June 18, 2019, we informed appellant the clerk’s record had not been filed because

appellant had not paid for the clerk’s record. We directed appellant to provide verification of

payment or arrangements to pay for the clerk’s record or to provide written documentation

appellant had been found entitled to proceed without payment of costs within ten days. We

cautioned appellant that failure to do so would result in the dismissal of this appeal without further
notice. To date, appellant has not paid the filing fee, provided the required documentation, or

otherwise corresponded with the Court regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                                 /Lana Myers/
                                                 LANA MYERS
                                                 JUSTICE



190567F.P05




                                               –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 IN THE INTEREST OF M.A.M., A                        On Appeal from the 256th Judicial District
 CHILD                                               Court, Dallas County, Texas
                                                     Trial Court Cause No. DF-16-17678.
 No. 05-19-00567-CV                                  Opinion delivered by Justice Myers.
                                                     Justices Molberg and Carlyle participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee EVGENIA SPEARS recover her costs of this appeal from
appellant ANDREY MISHONOV.


Judgment entered this 9th day of July, 2019.




                                               –3–